PER CURIAM.
Affirmed. Appellant, the injured party, appeals a judgment on the pleadings in favor of Capacity Insurance Company in this action for declaratory relief. Appellant’s counterclaim, fairly read, alleges facts demonstrating on its face that Capacity’s insurance policy exclusion applies. Capacity insured the bar that had allegedly served drinks to the tort-feasor prior to the accident. There patently is no coverage under the unambiguous wording of the exclusion and therefore Capacity had no duty to defend the claim against the bar.
GLICKSTEIN, STONE and STEVENSON, JJ., concur.